NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3073-18

STATE OF NEW JERSEY,

           Plaintiff-Respondent,

v.

MICHAEL E. MITCHELL,
a/k/a MICHAEL MITCHELL,

     Defendant-Appellant.
__________________________

                    Argued March 16, 2021 – Decided April 5, 2021

                    Before Judges Haas and Mawla.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Middlesex County, Indictment No. 14-05-
                    0525.

                    Emma R. Moore, Assistant Deputy Public Defender,
                    argued the cause for appellant (Joseph E. Krakora,
                    Public Defender, attorney; Emma R. Moore, of counsel
                    and on the briefs).

                    Joie D. Piderit, Assistant Prosecutor, argued the cause
                    for respondent (Yolanda Ciccone, Middlesex County
                    Prosecutor, attorney; Joie D. Piderit, of counsel and on
                    the brief).
            Appellant filed a pro se supplemental brief.

PER CURIAM

      Defendant Michael Mitchell appeals from a November 2, 2018 order

denying his motion to correct an illegal sentence and a January 23, 2019 order

denying his motion for reconsideration. We affirm.

      We previously recounted the facts leading to defendant's conviction in

State v. Mitchell, No. A-3259-15 (App. Div. Mar. 26, 2018) (slip op. at 3-7). In

brief, on December 8 and 19, 2011, and January 5 and 12, 2012, co-defendants

Mack Mitchell and Emendo Bowers robbed four cell phone stores in Middlesex

County while defendant acted as their look-out and driver. Ibid.

      Defendant was charged in a twenty-count indictment, which included four

counts of first-degree robbery, N.J.S.A. 2C:15-1. Mitchell, slip op. at 2-3. His

co-defendants were also charged in the indictment. Ibid.

            [Defendant] was tried by a jury, which returned a guilty
            verdict for theft by unlawful taking (counts three, eight,
            and eighteen); conspiracy to commit robbery (counts
            seven and seventeen); possession of a weapon for
            unlawful purpose (counts ten and twenty); and first-
            degree robbery (count sixteen). [He] was found not
            guilty of counts one, two, five, and six. The jury was
            unable to reach a verdict on counts eleven, twelve, and
            fifteen, which the State dismissed.

            [Ibid.]

                                                                          A-3073-18
                                        2
      Defendant had two prior first-degree robbery convictions. Therefore,

pursuant to N.J.S.A. 2C:43-7.1(a), he was eligible for life imprisonment without

parole because he incurred a third first-degree robbery conviction.       At his

sentencing, defense counsel argued the statute was inapplicable because

defendant was the driver and did not commit the armed robbery, as was the case

in his two prior convictions.      Counsel argued N.J.S.A. 2C:43-7.1(a) was

inapplicable because it required the offenses to be "substantially equivalent" to

one another.

      The sentencing judge disagreed and stated:

                  There is no requirement anywhere in the statute
            or any case law that I could find that says [the] . . .
            actual conduct has to be similar.

                   Our [L]egislature made accomplice liability . . .
            practically the same as the actual actor pointing the gun.
            If the . . . [L]egislature wanted to differentiate in terms
            of culpability and punishment . . . they've had years and
            years to do that, and they've never chosen to do so. So,
            this [c]ourt assumes . . . that the . . . [L]egislature's
            intent and the clear meaning of the law is that whether
            you're an accomplice out in a car or whether you're the
            guy in the store, it's first[-]degree armed robbery.

The sentencing judge imposed a life sentence without parole, and defendant

appealed from the conviction and the sentence.



                                                                           A-3073-18
                                        3
      On direct appeal, defense counsel raised arguments relating to the

suppression of defendant's statement to police and the jury deliberations.

Mitchell, slip op. at 10.    Defendant's supplemental pro se brief raised the

following points:

            POINT I – [DEFENDANT] SUBMITS THAT HE
            SHOULD NOT HAVE RECEIVED A LIFE
            SENTENCE FOR THE JANUARY 12, 2012
            ROBBERY.

            POINT II – [DEFENDANT] SHOULD [NOT] (sic)
            RECEIVE A LIFE SENTENCE BECAUSE THIS
            CONVICTION     IS  NOT   SUBSTANTIALLY
            EQUIVALENT      TO   HIS   TWO   PRIOR
            CONVICTIONS.

            [Mitchell, slip op. at 11 (alterations in original).]

      We affirmed defendant's convictions and sentence. Mitchell, slip op. at

25. Citing the sentencing judge's findings, we stated: "The sentencing court

correctly analyzed defendant's prior convictions and correctly applied N.J.S.A.

2C:43-7.1(a). Based on defendant's prior convictions for first-degree robbery,

defendant must receive a term of life imprisonment." Ibid.

      Defendant filed a motion pursuant to Rule 3:21-10(b)(5) to correct an

illegal sentence, which the motion judge heard in November 2018. Defense

counsel argued "the sentence is illegal because [defendant] was convicted of

robbery under an accomplice liability theory." In support of counsel's argument,

                                                                          A-3073-18
                                         4
defendant explained "my argument was that being that I was convicted through

the . . . accomplice liability [statute], which is [N.J.S.A.] 2C:2-6, that that doesn't

fall under . . . one of the provisions of the life imprisonment statute." The motion

judge made the following findings:

                   On the first-degree robbery conviction
             [defendant] received a sentence of life in prison without
             parole, pursuant to N.J.S.A. 2C:43-7.1(a) because he
             had been convicted of first-degree robberies under
             N.J.S.A. 2C:15-1 on two prior occasions. . . .

                    ....

                   Presently before the [c]ourt is [defendant's]
             application contending that the sentence of life
             imprisonment should not be upheld because one of his
             convictions was on the theory of accomplice liability
             under [N.J.S.A.] 2C:2-6 and that [N.J.S.A.] 2C:2-6 is
             not one of the enumerated statutes that are set forth
             under the provision of [N.J.S.A.] 2C:43-7.1 which is a
             qualifying conviction for the imposition of a life
             sentence.

                    Generally, the law of the case doctrine precludes
             a [c]ourt from reexamining an issue that's already been
             decided by the same [c]ourt or higher Appellate Court
             in the same case.

                    In State [v.] Mitchell the Appellate Division . . .
             reviewed the sentencing [c]ourt's decision to impose a
             life sentence upon [defendant] and determined that the
             defendant had three first-degree robbery convictions,
             that the most recent one was his third, and that therefore
             he qualified for life imprisonment.


                                                                                A-3073-18
                                          5
            . . . And the Appellate Division indicated there's no
            requirement in the statute or case law that says that the
            actual conduct ha[s] to be similar.

                  The Appellate Division found that the sentencing
            [c]ourt properly analyzed defendant's prior convictions
            and correctly applied [N.J.S.A.] 2C:43-7.1(a).

                   This [c]ourt feels it is bound by the Appellate
            Division decision upholding [defendant's] life sentence
            in his case. And even if this [c]ourt was not bound by
            the Appellate Division decision . . . the [c]ourt finds
            that [defendant's] contention that he was convicted of
            armed robbery solely on the theory of accomplice
            liability under [N.J.S.A.] 2C:2-6 lacks merit.

                   In fact, . . . the sentencing [c]ourt and the
            Appellate Division stated [defendant] was convicted
            o[f] armed robbery . . . under . . . [N.J.S.A.] 2C:15-1.
            The accomplice liability does count as a prior robbery
            conviction under [N.J.S.A.] 2C:15-1, which is a
            qualifying statute under the life imprisonment statute.

                  The [c]ourt finds that he has, therefore, three
            robbery convictions and therefore subject to the
            mandatory life imprisonment of [N.J.S.A.] 2C:43-
            7.1(a). Therefore, this [c]ourt will deny his motion to
            correct an illegal sentence.

On January 23, 2019, the motion judge denied defendant's motion for

reconsideration.

      Defendant raises the following points on this appeal:

            POINT I – [DEFENDANT] COULD NOT HAVE
            BEEN CONVICTED OF FIRST-DEGREE ROBBERY
            ABSENT THE VICARIOUS LIABILITY CREATED

                                                                        A-3073-18
                                       6
            BY N.J.S.A. 2C:2-6(C). AS SUCH, HE WAS NOT
            CONVICTED "UNDER" N.J.S.A. 2C:15-1 AND NOT
            ELIGIBLE FOR A SENTENCE OF LIFE WITHOUT
            PAROLE.

                  A.     Because of the Gravity of a Sentence of
                  Life Without Parole, Courts Have Always
                  Strictly Limited the Applicability of the "Three
                  Strikes" Law.

                  B.   [Defendant] Was Not and Could Not Have
                  Been Convicted Under N.J.S.A. 2C:15-1 Alone.

                  C.   Because He Was Not Convicted "Under"
                  2C:15-1, [Defendant] Was Not Eligible for Life
                  Without Parole.

Defendant's reply brief raises the following points:

            POINT I. THE ISSUE CURRENTLY BEFORE
            THIS COURT HAS NOT YET BEEN LITIGATED
            AND CONCERNS AN ILLEGAL SENTENCE.
            THEREFORE, THIS COURT IS NOT BARRED
            FROM HEARING IT.

                  A.    Defendant's Pro Se Brief on Direct Appeal
                  Argued That The Three Strikes Law Was
                  Inapplicable Because His Three Convictions
                  Were Not Factually Similar To Each Other.

                  B.    The Present Motion Turns On the Fact That
                  the Statute of Conviction – the Accomplice
                  Liability Statute – Is Not Among the Enumerated
                  Statutes Eligible For Three-Strikes Sentencing.

                  C.   Because the Two Issues Differ and
                  Because Illegal Sentences Can Be Corrected At
                  Any Time, the Motion Is Not Barred.

                                                                     A-3073-18
                                        7
      "[A] truly illegal sentence can be corrected at any time." State v. Zuber,

442 N.J. Super. 611, 617 (App. Div. 2015), rev'd on other grounds, 227 N.J. 422

(2017) (alteration in original) (internal citations and quotations omitted). "A

sentence is illegal if it . . . is 'not imposed in accordance with law' . . . ." State

v. Locane, 454 N.J. Super. 98, 117 (App. Div. 2018) (quoting State v. Acevedo,

205 N.J. 40, 45 (2011)). "Whether [a] defendant's sentence is unconstitutional

is an issue of law subject to de novo review." Zuber, 442 N.J. Super. at 618

(citing State v. Pomianek, 221 N.J. 66, 80 (2015)).

      At the outset, we note the law of the case doctrine does not apply because

defendant did not raise the same argument in the prior appeal. As we noted,

defendant's initial appeal challenged his sentence based on whether the

sentencing judge "correctly analyzed defendant's prior convictions and correctly

applied N.J.S.A. 2C:43-7.1(a)" to determine whether the first two robbery

convictions were "substantially equivalent" to his third conviction as defined in

that statute. Mitchell, slip op. at 25. Defendant's argument on the Rule 3:21-

10(b)(5) motion was that the accomplice liability statute, N.J.S.A. 2C:2-6(c),

was not included in N.J.S.A. 2C:43-7.1(a), and therefore defendant could not be

sentenced to life imprisonment. Neither the sentencing judge nor we, on the

initial appeal, adjudicated this issue.

                                                                               A-3073-18
                                          8
      Defendant argues his sentence of life imprisonment without parole under

N.J.S.A. 2C:43-7.1(a) is illegal because he "did not perform the actions

criminalized by any of the six statutes [enumerated in N.J.S.A. 2C:43-7.1(a)],

but rather was convicted by way of a separate vicarious liability statute, N.J.S.A.

2C:2-6." Defendant asserts "without the intervention of an additional statute

[N.J.S.A. 2C:2-6], [he] could not have been convicted of robbery – let alone

first-degree robbery" because he did not "inflict[] bodily injury or use[] force

upon another; . . . threaten[] another with or purposely put[] him in fear of

immediate bodily injury; or . . . commit[] or threaten[] immediately to commit

any crime of the first or second degree." He argues he did not commit first -

degree robbery because he did not, "in the course of committing the theft, . . .

attempt[] to kill anyone, or purposely inflict[] or attempt[] to inflict serious

bodily injury," nor was he "armed with, or use[] or threaten[] the immediate use

of a deadly weapon." He asserts, because his co-defendants committed the

robbery while he waited in the vehicle, "[h]e did not satisfy any of the four

prongs of a first-degree robbery charge and therefore could not be 'convicted

under'" N.J.S.A. 2C:15-1.

      Defendant urges us to strictly construe the words in N.J.S.A. 2C:43-7.1(a).

He argues because N.J.S.A. 2C:43-7.1(a) states it applies only to individuals


                                                                             A-3073-18
                                        9
convicted "under" certain crimes, including N.J.S.A. 2C:15-1, and not convicted

"of" these crimes, those convicted of crimes under N.J.S.A. 2C:2-6 do not fall

within the ambit of N.J.S.A. 2C:43-7.1(a).

      When we interpret a statute, "our task is to effectuate the legislative intent

in light of the language used and the objects sought to be achieved." State v.

Maguire, 84 N.J. 508, 514 (1980). "The best indicator of [the Legislature's]

intent is the plain language chosen by the Legislature." State v. Frye, 217 N.J.

566, 575 (2014).

            It is axiomatic that a statute will not be construed to
            lead to absurd results. All rules of construction are
            subordinate to that obvious proposition. The rule that
            a penal statute should be strictly construed does not
            mean that a ridiculous result shall be reached because
            some ingenious path may be found to that end. Rather
            it means that a statute shall not be extended by tenuous
            interpretation beyond the fair meaning of its terms lest
            it be applied to persons or conduct beyond the
            contemplation of the Legislature. In part that rule also
            is designed to avoid surprise to the citizen who
            conscientiously seeks to stay within the law.

            [State v. Provenzano, 34 N.J. 318, 322 (1961).]

      "Yet another principle is the assumption that the Legislature is thoroughly

conversant with its own legislation and the judicial construction of its statutes. "

Brewer v. Porch, 53 N.J. 167, 174 (1969). "We assume that when the Legislature



                                                                              A-3073-18
                                        10
drafts a statute, it avoids surplusage." Fraternal Ord. of Police, Newark Lodge

No. 12 v. City of Newark, 244 N.J. 75, 99 (2020).

      N.J.S.A. 2C:43-7.1(a) states:

                   A person convicted of a crime under any of the
            following: N.J.S.[A.] 2C:11-3 [murder]; subsection a.
            of N.J.S.[A.] 2C:11-4 [aggravated manslaughter]; a
            crime of the first degree under N.J.S.[A.] 2C:13-1
            [kidnapping], paragraphs (3) through (6) of subsection
            a. of N.J.S.[A.] 2C:14-2 [sexual assault]; N.J.S.[A.]
            2C:15-1 [robbery]; or . . . [N.J.S.A.] 2C:15-2
            [carjacking], who has been convicted of two or more
            crimes that were committed on prior and separate
            occasions, regardless of the dates of the convictions,
            under any of the foregoing sections or under any similar
            statute of the United States, this State, or any other state
            for a crime that is substantially equivalent to a crime
            under any of the foregoing sections, shall be sentenced
            to a term of life imprisonment by the court, with no
            eligibility for parole.

            [N.J.S.A. 2C:43-7.1(a).]

      Defendant was not convicted of N.J.S.A. 2C:2-6. Rather, N.J.S.A. 2C:2-

6 was the means by which the jury found him liable and convicted him of first -

degree robbery under N.J.S.A. 2C:15-1. Our Supreme Court long ago explained

"[t]he distinction between principal and accomplice or aider and abettor has been

abolished in our jurisdiction for purposes of indictment and punishment. " State

v. Cooper, 10 N.J. 532, 568 (1952). Therefore, merely because defendant was

the driver did not make him any less culpable of first-degree robbery than his

                                                                           A-3073-18
                                       11
co-defendants. The Legislature is not required to engraft a theory of liability

onto N.J.S.A. 2C:43-7.1(a) because it is unnecessary to achieve the intent of the

statute and doing so would create surplusage.

      N.J.S.A. 2C:43-7.1(a) is unambiguous and clearly manifests the

Legislature's intent to impose life without the possibility of parole for defendants

with three first-degree robbery convictions. The plain language of the statute

does not indicate a legislative intent to the limit the penalty to principals who

commit the enumerated offenses while excluding their accomplices.

      Finally, and contrary to defendant's argument, because the statute is

unambiguous, the doctrine of lenity does not apply. See State v. D.G.M., 439

N.J. Super. 630, 641 (App. Div. 2015). To the extent we have not addressed an

argument raised by defendant, it is because it lacks sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                              A-3073-18
                                        12